H. Brown, J.,
concurring in part and dissenting in part. I concur in the law and analysis pronounced by the majority, and in that part of the judgment which imposes a one-year restriction on soliciting Runfola customers and remands the case for a determination of damages. I dissent, however, from that part of the judgment which prospectively enjoins Rogers and Mar-rone from practicing their trade in Columbus for one year.
I agree with the majority that the original covenant, which prohibited Rogers and Marrone from engaging in the business of court reporting for two *10years in Franklin County, is unreasonable and creates an undue hardship. The reduction of the geographic area to the city limits of Columbus is not a significant modification. The overwhelming majority of law firms and lawyers in Franklin County have their offices in the city of Columbus. Almost all agencies of state government, including the Franklin County courts, are located in downtown Columbus. Thus, the majority’s reduced geographical restriction leaves Rogers and Marrone effectively unable to practice their trade in Franklin County for one year. The hardship of that restriction is particularly onerous when applied to individuals such as court reporters, doctors, lawyers or accountants whose basic education, training and skill are not unique by reason of affiliation with a particular employer. In a sense all court reporters in Columbus, like all lawyers and accountants, “compete” with each other. Thus, such people must either uproot their families and move or change professions. Given the inherently unequal bargaining power of the employee and the employer when the no-competition agreement is imposed upon the employee, we should not inflict such a result when the employer can be compensated for any unfair competition by money damages.
Further, the majority has broadened the restriction contained in the contract between the parties. The majority prohibits Rogers and Mar-rone from serving any customer “with an office located within the city limits of Columbus, Ohio.” Because Columbus is the state capital, many Ohio law firms (as well as labor unions and corporations, which may need a court reporter for such matters as grievance arbitration hearings) maintain offices in Columbus, though their principal place of business is elsewhere. Thus, if Rogers and Marrone relocated to Cincinnati, Cleveland or, indeed, anywhere, they would be precluded from working as court reporters for any firm or corporation which happened to have an office in Columbus. Thus, the court has expanded the restrictive covenant beyond that to which the parties agreed. It does not appear that Runfola has any business interest in markets other than Columbus which would, even arguably, justify expanding the scope of the restriction.
Finally, while I would not adopt an absolute rule forbidding an injunction after the covenant has expired of its own terms, I believe that the equities of this case weigh against the issuance of such an injunction. Rogers and Mar-rone have operated their court reporting firm in Columbus for over two years since leaving Runfola. To the extent that Runfola has been economically injured by unfair competition, Run-fola can be compensated in damages on remand. We need not extinguish a functioning business which provides a needed service and force Rogers and Marrone to move to another city in order to make Runfola whole.